United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3345
                       ___________________________

   Teresa Broussard, as Guardian of Austin Weaver, also known as John Doe

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Waldron School District; James Floyd, Individually and in his official capacity as
 Superintendent; Alice McConnell, Individually and in her official capacity as
  Principal; Gary Clepper, Individually and in his official capacity as School
 Resource Officer; David Maxwell, Individually and in his official capacity as
                        School Mental Health Therapist

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: October 2, 2013
                             Filed: October 15, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      Teresa Broussard, as guardian of Austin Weaver, appeals the district court’s1
adverse grant of summary judgment in this 42 U.S.C. § 1983 action. Upon de novo
review of the record, see Atkinson v. City of Mountain View, Mo., 709 F.3d 1201,
1207 (8th Cir. 2013), we conclude that summary judgment was warranted for the
reasons stated by the district court. We find no merit to the procedural matters
Broussard has raised on appeal. The judgment of the district court is affirmed. See
8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                        -2-